                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:21-CV-181-FDW-DCK

 ANTOINETTE JOHNSON,                                   )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )     ORDER
                                                       )
 ADDI KORI, INC., BIG C INC., and COREY                )
 HEADEN,                                               )
                                                       )
                Defendants.                            )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 5) filed by Josh Krasner, concerning Gregg Cohen Greenberg,

on May 21, 2021. Gregg Cohen Greenberg seeks to appear as counsel pro hac vice for Plaintiff.

Upon review and consideration of the motion, which was accompanied by submission of the

necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 5) is GRANTED. Gregg Cohen

Greenberg is hereby admitted pro hac vice to represent Plaintiff.


                                     Signed: May 21, 2021
